     Case: 1:18-cv-05885 Document #: 14 Filed: 10/26/18 Page 1 of 1 PageID #:39

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Susanne E. Sharrow−Christopher
                                         Plaintiff,
v.                                                         Case No.: 1:18−cv−05885
                                                           Honorable Ruben Castillo
MRS BPO, LLC
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, October 26, 2018:


        MINUTE entry before the Honorable Ruben Castillo: After careful review of the
Notice of Settlement [13], the Court hereby dismisses this lawsuit without prejudice
subject to the filing of a stipulation or appropriate settlement documents within 45 days.
The status hearing set for 11/13/2018 is stricken. (rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
